Title: To James Madison from Joseph Dean and Others, 17 May 1814 (Abstract)
From: Dean, Joseph
To: Madison, James


        § From Joseph Dean and Others. 17 May 1814, Alexandria. “The Citizens of the Town & County of Alexandria represent that they are frequently subjected to considerable inconvenience for want of a sufficient number of Justices of the Peace. It is presumed no objection can arise to the appointment of such a number as to render Justice not only accessable but convenient to every section of the County.
        “It appears by the last commission for Magistrates of this county that it contained seventeen names—of which number seven have either refused to qualify, removed away, or are deceased, as marked in the annexed list and several of the remaining Ten never do any business.
        “At a meeting of a respectable number of the Republicans of the County, it was resolved to recommend to you suitable characters to be appointed Justices of the Peace in addition to those who now act as such. We do therefore hereby beg leave most respectfully to recommend to you as proper persons for the commission of the Peace.” Recommend William Newton, Thomas W. Peyton, William Minor, Thomas Vowell, George Wise, and Christopher Neale.
      